Citation Nr: 1131770	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss and also denied his claim of service connection for tinnitus.  

A Travel Board hearing was held in March 2008 at the RO before the undersigned Veterans Law Judge (VLJ) and a transcript of this hearing has been added to the claims file.

In July 2010 the Board reopened the claim for service connection for bilateral hearing loss.  The Board determined that additional development was required before the underlying claim could be adjudicated on the merits, and remanded the claim.  In addition the claim of service connection for tinnitus was also remanded by the Board.


FINDINGS OF FACT

1.  There is competent medical evidence that the Veteran's bilateral hearing loss clearly and unmistakably existed prior to his military service and was not aggravated by service.

2.  The objective evidence of record indicates that the Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.   Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in September 2006.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the September 2006 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional notice was provided subsequently by a June 2007 letter.  Although the June 2007 notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in October 2007, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations including VA examinations in December 2006 and August 2010 during the appeal period.  The August 2010 VA examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues on appeal as including claims of service connection for bilateral hearing loss and tinnitus. The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans. The representative and the VLJ then asked questions to ascertain whether the Veteran had evidence supporting his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of bilateral hearing loss and tinnitus symptomatology since active service.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. The Veteran's representative and the VLJ asked questions to draw out the evidence submitted in support of the claims which related bilateral hearing loss and tinnitus to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

This appeal arises out of the Veteran's claims that his current bilateral hearing loss and tinnitus are related to his period of service from April 1983 to April 1986. Specifically, he contends that he experienced acoustic trauma from being stationed in the field close to artillery fire and from firing small arms during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service. Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes. See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).


Background

The Veteran's March 1983 enlistment audiological examination reveals a preexisting bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
10
45
50
LEFT
10
0
15
50
50

An April 1984 service clinical report noted an audiogram showed decay in high frequency hearing.  The veteran was reported to have a profile for his hearing condition.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
15
40
45
LEFT
5
5
20
45
55

The Veteran's February 1986 separation examination noted the high frequency hearing loss reported on the entrance examination.  The examiner noted no change in the left ear high frequency hearing loss.  An H-3 hearing loss profile was not officially documented by a profile board.  The summary of defects reported deafness, partial, bilateral.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
20
50
50
LEFT
15
5
25
55
60


By rating action in September 1986 service connection was denied for bilateral hearing loss as the March 1983 entrance examination revealed bilateral hearing loss by VA criteria and the February 1986 separation examination did not reveal hearing loss which exceeded the normal progression of hearing loss.  The Veteran did not perfect an appeal and that decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran reopened a claim for service connection for bilateral hearing loss in June 2006.  In addition he filed a new claim for tinnitus.  

The claims file contains an August 2006 medical opinion from James F. Leffingwell, M.D., noting the Veteran was under his care for hearing loss and tinnitus.  He opined that in all probability this was related to a significant history of acoustic trauma and noise induced hearing loss.  He noted that the Veteran had indicated a history of noise exposure from gunfire and artillery while in the military.

The Veteran was afforded VA examination in December 2006.  The examiner noted a review of the STRs suggested a mild to moderate high frequency sensorineural hearing loss (HFSNHL) at induction in April 1983.  The February 1986 separation examination suggested no significant changes in hearing from the induction examination.  He noted a notation on the separation audiogram of no change in hearing from the induction examination.  The Veteran reported no noise exposure prior to service, although a significant hearing loss did exist at that time.  He reported being a cook in an infantry unit with noise exposure from nearby artillery.  After service he was a cook for the county sheriff's department.  No other significant recreational or occupational noise exposure was reported.  He reported ringing in his ears bilaterally present 1-2 times daily with episodes lasting 5 to 10 minutes.   There was a gradual onset of tinnitus and he first noticed it in 1995 or 1996.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
50
70
90
LEFT
10
20
60
80
100

Average pure tone thresholds, in decibels (dB), were 55 dB, right and 65 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent bilaterally.  The diagnosis was bilateral sensorineural hearing loss; and bilateral intermittent tinnitus. 

The examiner opined that service records clearly indicated significant HFSNHL at enlistment which did not significantly change during service.  He noted that:

Any "aggravation" of hearing loss, if present, would have been evident at discharge which was clearly NOT the case.  It is the opinion of this examiner that the Veteran's hearing loss was less likely than not a result of aggravation of hearing loss that pre-existed entry into active service.  His current intermittent tinnitus is also less likely than not due to any "aggravation" of his pre-existing hearing loss.

By rating action in April 2007 the prior denial of service connection for bilateral hearing loss was confirmed and continued.  In addition service connection for tinnitus was denied.  

In July 2010, the Board reopened the issue of entitlement to service connection for bilateral hearing loss based on the submission of new and material evidence and remanded the claim for a VA audiological examination.  In addition the claim for tinnitus was also remanded.  

At an August 2010 VA examination an audiological evaluation revealed pure tone thresholds, in decibels, as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
55
80
95
LEFT
10
15
65
85
100

Average pure tone thresholds, in decibels (dB), were 61 dB, right and 66 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss; and bilateral intermittent tinnitus. 

The examiner noted that a review of the claims folder and of the opinions of the December 2006 VA examiner and Dr. Leffingwell was performed.  The Veteran described his tinnitus as "annoying" and at times very distracting.  His hearing loss caused difficulty understanding speech especially while trying to communicate in heavy background noise.  The Veteran reported exposure to small arms fire and artillery during live fire exercises while in service.  He currently worked as a corrections officer and only was exposed to noise during weapons qualification once a year.  He denied any significant recreational or occupational noise exposure prior to service and was not aware of the cause of the hearing loss suggested at enlistment.  The Veteran reported first noticing tinnitus in the early to mid 1990s.  The audiologist noted that while there were numerous possible causes of tinnitus, an audiologist could address only the association of tinnitus to auditory system injury.  In the Veteran's case the tinnitus was likely associated with his bilateral high frequency hearing loss.

A review of the service treatment record (STRs) suggested a bilateral moderate to moderately severe HFHL at enlistment.  An audiogram dated in May 1984 and the audiogram at separation in February 1986 also suggested the same HFHL.  The examiner noted that when comparing the enlistment and separation audiograms, or the 1984 audiogram and either enlistment or separation examinations, "there is no more than a 10 dB difference at any frequency bilaterally.  A change within 10 dB is considered to be within test/retest reliability and is not considered a significant change in hearing threshold.  Without a significant change in hearing thresholds, there is no evidence of aggravation of the Veteran's pre-existing hearing loss while in service from 1983 t0 1986."  

The STRs indicate a significant bilateral HFHL at enlistment.  There is no evidence of aggravation of the pre-existing hearing loss on his 1984 audiogram or his 1986 separation examination.  "Therefore it is the opinion of this examiner that the Veteran's hearing loss and tinnitus are less than likely as not a result of, or aggravation by, noise exposure during military service.

Analysis-bilateral hearing loss

To rebut the presumption of sound condition under 38 U.S.C. § 1131, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

Bilateral hearing loss was noted at enlistment, and so there is clear and unmistakable evidence that the Veteran's bilateral ear hearing loss preexisted service.  There is also clear and unmistakable evidence that the Veteran's bilateral hearing loss was not aggravated by military service.  As noted above, the examiner at the February 1986 separation examination noted the bilateral hearing loss on the entrance examination; and no change was noted in the separation examination.  The December 2006 VA examiner opined that the service records clearly indicated significant HFSNHL at enlistment which did not significantly change during his enlistment.  While, the August 2010 VA examiner noted that the STRs indicated significant bilateral HFHL at enlistment.  There is no evidence of aggravation of the pre-existing hearing loss on the in-service 1984 audiogram or on the 1986 separation examination.  "Therefore it is the opinion of this examiner that the Veteran's hearing loss and tinnitus are less than likely as not a result of, or aggravation by, noise exposure during military service.

The fact that the Veteran exhibited bilateral hearing loss in service (1984 audiogram), in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The presumption of soundness is rebutted.  The Veteran has alleged that his bilateral hearing loss was incurred or aggravated during military service.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, at his March 2008 Travel Board hearing the Veteran testified that he was not aware of any hearing loss condition until he entered military service, and believed that his hearing loss became worse during basic training.  His allegation is vague, in that he has reported an increase in his bilateral hearing loss during military service but has not cited to any specific incidents which would support this allegation.  Accordingly, the lay statements and testimony concerning the causes or aggravation of the Veteran's bilateral hearing loss during military service do not constitute competent or credible medical evidence.

As such, there is no basis for service connection for a bilateral hearing loss on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service.

Analysis-tinnitus

Regarding the Veteran's claim for service connection for tinnitus, service treatment records are negative for complaints of or a finding of tinnitus.  In fact, at the December 2006 VA examination the Veteran reported a gradual onset of tinnitus which he first noticed in 1995 or 1996, 9 to 10 years after service.  The Veteran also reported at his August 2010 VA examination that he first noticed tinnitus in the early to mid 1990s.  

Dr. Leffingwell's August 2006 medical opinion noted that the hearing loss and tinnitus was in all probability related to a significant history of acoustic trauma and noise induced hearing loss.  He did not opine the hearing loss and tinnitus was due to service.  He merely noted that the Veteran indicated a history of noise exposure from gunfire and artillery while in the military.
The VA audiologist in December 2006 opined that the Veteran's tinnitus was likely associated with his bilateral high frequency hearing loss.  The August 2010 audiologist opined that the Veteran's hearing loss was less likely than not a result of aggravation of hearing loss that pre-existed entry into active service.  His current intermittent tinnitus is also less likely than not due to any 'aggravation' of his pre-existing hearing loss."

The Board finds that the preponderance of the evidence is against service connection for tinnitus.  First, there is no evidence of tinnitus during military service. As above, per the Veteran, there was no evidence of tinnitus until 1995 or 1996, approximately 9 to 10 years after service. Third, there is no competent medical evidence in the record that links any current tinnitus to an incident of the Veteran's active military service.  

While the Veteran contends that his tinnitus is related to military service, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his current tinnitus.  In contrast, the August 2010 VA examiners reviewed his records, considered his reported history, the December 2006 VA examination report, and Dr. Leffingwell's August 2006 medical opinion, and examined the Veteran.  Therefore, the Board finds that the August 2010 VA examiner's opinion is the most probative evidence of record.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous tinnitus since service are not found to be persuasive in light of the fact that the Veteran specifically reported first noting tinnitus 9 or 10 years after service separation, and was not apparently diagnosed with tinnitus earlier than that date.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweighs his current statements regarding continuity of symptomatology. For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.

The opinion of the August 2010 VA audiologist is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no medical evidence that the Veteran's current tinnitus is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


